Citation Nr: 1036966	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for urticaria (hives), to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1973.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied service connection for urticaria 
(hives).   
 
In September 2007, the Veteran appeared at the RO and testified 
before the undersigned Veteran's Law Judge.

In March 2009, the Board issued a decision denying the Veteran's 
claim.  The Veteran appealed the March 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
April 2010, the Court issued a memorandum decision that vacated 
the Board's decision and remanded the claim to the Board.  The 
Court's decision indicated that the Board failed to make a 
credibility determination with regard to the Veteran's lay 
testimony regarding nexus and that the Board failed to weigh the 
probative evidence of the Veteran's lay statements with the other 
evidence of record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The Veteran's urticaria is not considered a presumptively 
service-connected disease due to herbicide exposure. 

3.  The preponderance of the evidence weighs against a finding 
that there is a nexus between the Veteran's urticaria and any 
incident of his active military service, to include Agent Orange 
exposure.




CONCLUSION OF LAW

The criteria for service connection for urticaria (hives), to 
include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in September 2005 and March 
2006; and a rating decision in January 2006.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decisions.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2006 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds that 
if there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error.  Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was provided, 
but the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, and 
therefore the error was harmless).  

The Veteran has not been afforded a VA examination with regard to 
this claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that VA must provide a medical examination when 
there is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, there 
is a current diagnosis of urticaria, and the Veteran has asserted 
that it is related to his service.  However, the Board finds that 
there is sufficient evidence for a decision on this claim.  
Specifically, there is a competent opinion of record addressing 
the etiology of the Veteran's urticaria.  Therefore, the evidence 
on file is adequate to render a decision on this appeal and an 
examination is not necessary.

The Veteran contends that service connection is warranted because 
he has chronic urticaria that was caused by Agent Orange exposure 
in service.  

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The following diseases shall be presumptively service connected 
if the Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease during 
service, and provided further that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, type II diabetes 
mellitus, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
Service connection for a disability claimed as due to exposure to 
Agent Orange may also be established by showing that a disorder 
resulting in disability or death was in fact causally linked to 
such exposure.  38 C.F.R. §§ 3.307, 3.309; Brock v. Brown, 10 
Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran's service records reflect that he served in the 
Republic of Vietnam during the Vietnam Era.  Thus, he is presumed 
to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).  However, the presumption of service connection 
based on exposure to herbicides is not warranted for any 
condition not specifically determined by the Secretary of VA.  
Urticaria is not among the diseases listed under 38 C.F.R. 
§ 3.309(e) for presumptive service connection.  Notice, 61 Fed. 
Reg. 414421 (1996).  Therefore, the Board finds that presumptive 
service connection is not warranted.

The Board will therefore determine whether the competent medical 
evidence shows that the Veteran's urticaria was caused by Agent 
Orange or any other injury or disease incurred in service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service medical records are devoid of complaints of 
or treatment for urticaria or any other skin condition.  His 
enlistment and separation examinations note that his skin was 
normal, with the exception of several scars on his toes and a 
hernia scar.  

The first treatment record showing a diagnosis of urticaria is 
dated in March 1998.  The note states that the skin condition was 
of "undetermined etiology."

The Veteran underwent a VA skin examination in January 1999.  He 
reported that he had been diagnosed with chronic urticaria and 
placed on medication.  He averred that rashes appeared 
intermittently all over his body, stayed three or four days, and 
then disappeared.  The Veteran denied that the rashes were 
nervous related.  He was diagnosed with "chronic urticaria, 
etiology unknown."

A June 2005 VA treatment record shows that the Veteran underwent 
lab testing to determine the cause of his urticaria.  However, 
the physician wrote that all of the tests "came out normal, 
meaning we still do not know the cause of the hives." 
 
During a VA dermatology consult in April 2006, the Veteran 
reported that his skin condition began in 1998.  He stated that 
the condition went into remission from 2000 to 2003, but returned 
in 2004.  On examination, the Veteran did not have any hives.  
However, the doctor noted that he was missing his upper front 
teeth and had poor dentition, periodontal swelling, and erythema.  
The physician opined that the Veteran's chronic urticaria was 
most likely caused by a periodontal or sinus infection.  

During his hearing in September 2007, the Veteran testified that 
he did not have any kind of skin condition in service.  He said 
that he first broke out into hives in 1999 and doctors initially 
thought that the condition was caused by food allergies.  He 
reported that doctors later concluded that the rashes were caused 
by a dental problem. 

After a thorough review of the record, the Board finds that the 
evidence does not establish a nexus between the Veteran's 
urticaria and his service.  All of the evidence of record, 
including the Veteran's lay statements, establishes that his 
symptoms of urticaria began in 1998 or 1999, more than twenty 
years after separation from service.  Therefore, there is no 
evidence of in-service symptoms or continuity of symptomatology 
since separation.

As noted above, while the Veteran indicates that he did not 
experience symptoms of urticaria until 1998 or 1999, he asserts 
that it is related to exposure to Agent Orange in service.  The 
Veteran's opinion is the only one of record that relates his 
urticaria to his service.  The Board finds that the Veteran is 
credible in relation to these and other statements of record.  
However, in this regard, the Board acknowledges Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a 
lay person may speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, however, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship and, as such, the Veteran is not competent to 
address etiology in the present case.  For this reason, the 
Veteran's opinion with regard to the etiology of his urticaria is 
afforded little probative weight.  See also Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).

Competent evidence with regard to the etiology of the Veteran's 
urticaria was provided in April 2006.  In a VA treatment record, 
a dermatologist indicated that the Veteran's urticaria was most 
likely caused by either periodontal or sinus infections.  The 
only previous VA records addressing etiology indicated that it 
was unknown.  The Board finds that this opinion is highly 
probative.  The evaluation was conducted by a dermatologist, who 
solicited history from the Veteran, considered the Veteran's 
medical history, examined the Veteran, and provided an opinion as 
to etiology.  As it is highly probative, this opinion is afforded 
considerable weight.  The opinions indicating that the etiology 
of the Veteran's urticaria was unknown are afforded no weight.

As such, the Board finds that the evidence against the Veteran's 
claim is more probative and, therefore, outweighs the evidence in 
favor of his claim.  For the foregoing reasons, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection for urticaria, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for urticaria (hives), to include as due to 
Agent Orange exposure, is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


